/S>
                                   PD-0343-15



      /&E-' •Mitsui     <&>Ss9 J?x>. iS. 7aJ£ SJZ&7Z: £>J^- 7&JC0-5                 _
                                                                                    FILED IN     ,
            teaAT-asr At*/*** ASus^a. sa-s^aaetfz. -e^COURT OF CRIMINAL APPEALS
                                                                                  RAR 27 iuld

                                                                                Abel Acosta, Clerk
      'To   &J<h>£^1 JT~ >x7y?</ dJ><u>'-0*EA>S' •'




      GV&UJsdMT-s*?J?s/ £j#£<L£y/>7- ^ 53AV Z97& aaaz. a</?Z 9&S'3) ttsav- 7?S^




                                                                                     i




                                            RECEIVED
                                              MAR 19 2015
                                           COURT OF APPEALS
                                              WACO, TEXAS

                                                                      Ti^^j) An/DC . 7SXJ&   OC3<,7
                RECEIVED IN
             COURT OF CRIMINAL APPEALS


                 Ab@S Acosta, Cf©rk